Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 1 of 15 PageID: 1



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

--------------------------------------------------------
ELAINE WANG,                                               :
                                                           :
                  Plaintiff,                               :   Case No. ______________
                                                           :
v.                                                         :
                                                           :   COMPLAINT FOR VIOLATIONS OF
THE MEDICINES COMPANY,                                     :   SECTIONS 14(e), 14(d) AND 20(a) OF
ALEXANDER J. DENNER, PHD, GENO J.                          :   THE SECURITIES EXCHANGE ACT
GERMANO, JOHN C. KELLY, CLIVE                              :   OF 1934
MEANWELL, MD PHD, PARIS                                    :
PANAYIOTOPOULOS, SARAH J.                                  :   JURY TRIAL DEMANDED
SCHLESINGER, MD, MARK TIMNEY,                              :
NOVARTIS AG, and MEDUSA MERGER                             :
CORPORATION,                                               :
                                                           :
                  Defendants.                              :
--------------------------------------------------------

         Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

         1.       This is an action brought by Plaintiff against The Medicines Company, Inc. (“The

Medicines Company or the “Company”) and the members The Medicines Company board of

directors (the “Board” or the “Individual Defendants” and collectively with the Company, the

“Defendants”) for their violations of Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”), in connection with the proposed acquisition of The Medicines

Company by affiliates of Novartis AG (“Novartis”).

         2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Solicitation Statement on Schedule 14D-9 (the
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 2 of 15 PageID: 2



“Solicitation Statement”) to be filed on December 5, 2019 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Solicitation

Statement recommends that Company stockholders tender their shares in support of a proposed

transaction whereby Medusa Merger Corporation, a wholly owned subsidiary of Novartis, will

merge with and into The Medicines Company, with The Medicines Company continuing as the

surviving corporation and a wholly owned subsidiary of Novartis (the “Proposed Transaction”).

Pursuant to the terms of the definitive agreement and plan of merger the companies entered into

(the “Merger Agreement”), each The Medicines Company common share issued and outstanding

will be converted into the right to receive $85.00 per share in cash (the “Merger Consideration”).

In accordance with the Merger Agreement, Merger Sub commenced a tender offer to acquire all

of The Medicines Company’s outstanding common stock and will expire on January 3, 2020.

       3.      Defendants have now asked The Medicines Company’s stockholders to support

the Proposed Transaction based upon the materially incomplete and misleading representations

and information contained in the Solicitation Statement, in violation of Sections 14(e), 14(d), and

20(a) of the Exchange Act.        Specifically, the Solicitation Statement contains materially

incomplete and misleading information concerning, among other things, (i) The Medicines

Company’s financial projections relied upon by the Company’s financial advisors, Goldman

Sachs & Co. LLC (“Goldman Sachs”) and J.P. Morgan Securities LLC (“J.P. Morgan”) in their

financial analyses; and (ii) the data and inputs underlying the financial valuation analyses that

support the fairness opinions provided by the financial advisors. The failure to adequately

disclose such material information constitutes a violation of Sections 14(e), 14(d), and 20(a) of

the Exchange Act as The Medicines Company stockholders need such information in order to

tender their shares in support of the Proposed Transaction.




                                                2
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 3 of 15 PageID: 3



        4.       It is imperative that the material information that has been omitted from the

Solicitation Statement is disclosed to the Company’s stockholders prior to the expiration of the

tender offer.

        5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to The Medicines Company’s stockholders or,

in the event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e), 14(d), and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because each is an

individual who is either present in this District for jurisdictional purposes or has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over defendant by

this Court permissible under traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because The Medicines Company is incorporated in

this District.

                                             PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of The Medicines

Company common stock and has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Alexander J. Denner has served as a member of the Board

since 2016 and as Chairman of the Board since 2018.


                                                  3
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 4 of 15 PageID: 4



        11.     Individual Defendant Geno J. Germano has served as a member of the Board

since 2017.

        12.     Individual Defendant John C. Kelly has served as a member of the Board since

2011.

        13.     Individual Defendant Clive A. Meanwell, a founder of the Company, has served

as a member of the Board and since 1996, and is also the Company’s chief innovation officer.

        14.     Individual Defendant Paris Panayiotopoulos has been a member of the Board

since 2017.

        15.     Individual Defendant Sarah J. Schlesinger has served as a member of the Board

since 2018.

        16.     Individual Defendant Mark Timney has served as member of the Board since

2018.

        17.     Defendant The Medicines Company is incorporated in Delaware and maintains its

principal offices at 8 Sylvan Way Parsippany, New Jersey 07054. The Company’s common

stock trades on the NASDAQ Stock Exchange under the symbol “MDCO.”

        18.     Defendant Novartis is a Swiss corporation and a party to the Merger Agreeement.

        19.     Defendant Merger Sub, Inc. is a Delaware corporation and a wholly owned

subsidiary of Novartis and a party to the Merger Agreement.

        20.     The defendants identified in paragraphs 10-16 are collectively referred to as the

“Individual Defendants” or the “Board.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”




                                                4
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 5 of 15 PageID: 5



                              SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       22.     The Medicines Company, a biopharmaceutical company, focuses on developing

therapeutics for the treatment of therosclerotic cardiovascular disease. The company is

developing Inclisiran, an investigational RNA interference therapeutic that inhibits production of

proprotein convertase subtilisin/kexin type 9, which controls LDL-cholesterol levels. It has

collaboration agreement with Alnylam Pharmaceuticals, Inc. The Medicines Company was

founded in 1996 and is headquartered in Parsippany, New Jersey.

       23.     On November 24, 2019, the Company announced the Proposed Transaction:




                                                5
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 6 of 15 PageID: 6



           PARSIPPANY, N.J.--(BUSINESS WIRE)--The Medicines
           Company (NASDAQ: MDCO) announced today that it has entered
           into definitive agreement in which Novartis AG will acquire The
           Medicines Company for $85 per share in an all-cash transaction,
           implying a fully diluted equity value of $9.7 billion. The price
           represents a premium of approximately 45% to The Medicines
           Company’s closing share price of $58.65 on November 18, 2019
           (the last trading day prior to news reports of a potential transaction
           between The Medicines Company and Novartis AG). The
           transaction was unanimously approved by the Boards of Directors
           of both companies.

           “Our company’s singular, relentless focus and the unwavering
           commitment of our employees have led to this opportunity to
           unlock the intrinsic value of inclisiran for patients and to maximize
           value for our shareholders,” said Mark Timney, Chief Executive
           Officer of The Medicines Company. “We are excited that millions
           of patients with atherosclerotic cardiovascular disease and familial
           hypercholesterolemia will potentially benefit from this
           transformational therapy.”

           Alexander J. Denner, Ph.D., Chairman of The Medicines Company
           Board of Directors, said: “This $9.7 billion transaction is a great
           outcome for shareholders of The Medicines Company. Not so long
           ago, The Medicines Company was at a crossroads due to the loss
           of its key revenue driver. I am proud of the company’s
           transformation under a reconstituted board into a lean, highly
           focused team successfully advancing an exciting new therapy and
           creating tremendous value for patients and shareholders.”

           “We recognized the innovative promise of inclisiran and focused
           the company’s resources to advance it from early development
           through phase 3 in ‘record’ time for the benefit of patients.
           Inclisiran has the potential to revolutionize the treatment of
           cardiovascular disease and profoundly improve the lives of
           millions of people around the world.”

           Dr. Denner continued, “Our vision for inclisiran is an affordable,
           widely available treatment that will dramatically reduce both the
           medical and economic burden of cardiovascular disease. Given the
           enormous capital required to realize its full potential, we have
           decided to sell to a company with resources and scale in excess of
           ours.”




                                             6
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 7 of 15 PageID: 7



              “On behalf of the board, I thank our outstanding management team
              and talented employees for their tireless work and dedication. I
              would also like to thank our partner Alnylam whose gracious
              support was invaluable in consummating this transaction.”

              Completion of the transaction is expected in first quarter of 2020,
              pending the successful completion of the tender offer and other
              customary closing conditions. Until that time, The Medicines
              Company will continue to operate as a separate and independent
              company. The company expects to file regulatory submissions for
              inclisiran in the U.S. in the fourth quarter of 2019 and in Europe in
              the first quarter of 2020.

              Goldman Sachs & Co. LLC and J.P. Morgan Securities LLC are
              acting as financial advisors to The Medicines Company, and Paul,
              Weiss, Rifkind, Wharton & Garrison LLP is acting as legal counsel
              for The Medicines Company.

              Transaction Details

              Under the terms of the merger agreement, Novartis AG will
              commence a tender offer to purchase all outstanding shares of The
              Medicines Company for $85 per share in cash. Following the
              completion of the tender offer, a wholly owned subsidiary of
              Novartis AG will merge with The Medicines Company and shares
              of The Medicines Company that have not been tendered and
              purchased in the tender offer will be converted into the right to
              receive the same price per share in cash as paid in the tender offer
              (other than shares held by stockholders who properly demand and
              perfect appraisal rights under Delaware law). The tender offer and
              the merger are subject to customary closing conditions, including
              the tender of at least a majority of outstanding shares of The
              Medicines Company and the expiration or termination of the
              waiting period under the Hart-Scott-Rodino Antitrust
              Improvements Act. The tender offer and the merger are not subject
              to a financing condition.

        24.   It is therefore imperative that The Medicines Company’s stockholders are

provided with the material information that has been omitted from the Solicitation Statement, so

that they can meaningfully assess whether or not the Proposed Transaction is in their best

interests.




                                               7
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 8 of 15 PageID: 8



B.     The Materially Incomplete and Misleading Solicitation Statement

       25.     On December 5, 2019, The Medicines Company filed the Solicitation Statement

with the SEC in connection with the Proposed Transaction. The Solicitation Statement was

furnished to the Company’s stockholders and solicits the stockholders to tender their shares in

support of the Proposed Transaction. The Individual Defendants were obligated to carefully

review the Solicitation Statement before it was filed with the SEC and disseminated to the

Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Solicitation Statement misrepresents and/or omits material information

that is necessary for the Company’s stockholders to make an informed decision concerning

whether to tender their shares, in violation of Sections 14(e), 14(d), and 20(a) of the Exchange

Act.

       26.     The Solicitation Statement omits material information regarding the Company’s

financial projections and the valuation analyses performed by Goldman Sachs and J.P. Morgan,

the disclosure of which is material because it provides stockholders with a basis to project the

future financial performance of the target company, and allows stockholders to better understand

the analyses performed by the financial advisor in support of its fairness opinion of the

transaction.

       27.     For the Management Projections (the “Projections”) prepared by Company

management for The Medicines Company, the Solicitation Statement provides values for non-

GAAP (Generally Accepted Accounting Principles) financial metrics such as (1) EBIT; (2)

EBITDA, and (3) Unlevered Free Cash Flow, but fails to disclose: (i) the line items used to

calculate the non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures, in direct violation of Regulation G. Solicitation Statement 36.




                                               8
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 9 of 15 PageID: 9



       28.     With respect to Goldman Sachs’s Illustrative Discounted Cash Flow Analysis, the

Solicitation Statement fails to disclose: (i) the projected terminal values for the companies; (ii)

the companies’ unlevered free cash flows, including the line items used to calculate them; (iii)

the basis for applying a perpetual growth rate ranging from -10.0% to 0.0%; (iv) the basis for

applying the range of discount rates from 9.0% to 11.0%; (v) the number of fully diluted shares

of common stock outstanding as of November 21, 2019; and (vi) the net ca3sh of the Company

as of September 30, 2019. Solicitation Statement at 41-42.

       29.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) the line items used to calculate the unlevered free cash flows that

the Company is expected to generate during fiscal years 2019 through 2040; (ii) the basis for

applying a perpetual growth rate of -5% of the unlevered cash flows of the Company; (iii) the

terminal asset value; (iv) the basis for applying the range of discount rates from 10.5% to 12.5%;

and (v) Company's estimated 2019 fiscal year-end excess cash, option exercise proceeds, total

debt and the impact of certain net operating losses accrued historically by the Company and net

operating losses generated over the forecast period as provided by management. Solicitation

Statement at 46.

       30.     In sum, the omission of the above-referenced information renders statements in

the Solicitation Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the expiration of

the Tender Offer, Plaintiff will be unable to make a fully-informed decision regarding whether to

tender their shares, and they are thus threatened with irreparable harm, warranting the injunctive

relief sought herein.




                                                 9
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 10 of 15 PageID: 10



                                     CLAIMS FOR RELIEF

                                             COUNT I

                        On Behalf of Plaintiff Against All Defendants for
                         Violations of Section 14(e) of the Exchange Act

          31.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          32.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading . . .” 15 U.S.C. § 78n(e).

          33.   Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under

which they are made, not misleading, in conjunction with the Tender Offer. Defendants knew or

recklessly disregarded that the Solicitation Statement failed to disclose material facts necessary

in order to make the statements made, in light of the circumstances under which they were made,

not misleading.

          34.   The Solicitation Statement was prepared, reviewed and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to stockholders via the Tender Offer, the intrinsic value of the

Company, the Company’s financial projections, and the financial advisor’s valuation analyses

and resultant fairness opinion.

          35.   In so doing, Defendants made untrue statements of material fact and omitted

material information necessary to make the statements that were made not misleading in



                                                 10
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 11 of 15 PageID: 11



violation of Section 14(e) of the Exchange Act. By virtue of their positions within the Company

and/or roles in the process and in the preparation of the Solicitation Statement, Defendants were

aware of this information and their obligation to disclose this information in the Solicitation

Statement.

          36.   The omissions and misleading statements in the Solicitation Statement are

material in that a reasonable stockholder would consider them important in deciding whether to

tender their shares or seek appraisal. In addition, a reasonable investor would view the

information identified above which has been omitted from the Solicitation Statement as altering

the “total mix” of information made available to stockholders.

          37.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein

to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          38.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed decision if

such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.

                                            COUNT II
                      Violations of Section 14(d)(4) of the Exchange Act and
                              Rule 14d-9 Promulgated Thereunder
                                     (Against All Defendants)

          39.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

herein.



                                                 11
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 12 of 15 PageID: 12



          40.   Defendants have caused the Solicitation Statement to be issued with the intention

of soliciting stockholder support of the Tender Offer.

          41.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers.

          42.   The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which render the Solicitation Statement

false and/or misleading.

          43.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein

to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          44.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff and Plaintiff will be deprived of her entitlement to make a fully informed decision if

such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.

                                            COUNT III

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   The Individual Defendants acted as controlling persons of The Medicines

Company within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue



                                                 12
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 13 of 15 PageID: 13



of their positions as directors of The Medicines Company, and participation in and/or awareness

of the Company’s operations and/or intimate knowledge of the incomplete and misleading

statements contained in the Solicitation Statement filed with the SEC, they had the power to

influence and control and did influence and control, directly or indirectly, the decision making of

The Medicines Company, including the content and dissemination of the various statements that

Plaintiff contends are materially incomplete and misleading.

       47.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of The Medicines Company, and, therefore, is

presumed to have had the power to control or influence the particular transactions giving rise to

the Exchange Act violations alleged herein, and exercised the same. The omitted information

identified above was reviewed by the Board prior to voting on the Proposed Transaction. The

Solicitation Statement at issue contains the unanimous recommendation of the Board to approve

the Proposed Transaction. The Individual Defendants were thus directly involved in the making

of the Solicitation Statement.

       49.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Solicitation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.




                                                 13
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 14 of 15 PageID: 14



       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(d) and (e), by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       52.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Solicitation Statement;

       A.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

       B.      Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and




                                                14
Case 2:19-cv-21298-SDW-LDW Document 1 Filed 12/12/19 Page 15 of 15 PageID: 15



          D.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

DATED: December 12, 2019                          WOLF HALDENSTEIN ADLER
                                                  FREEMAN & HERZ LLP

                                                  /s Gloria Kui Melwani
                                                  Gloria Kui Melwani (GM5661)
                                                  270 Madison Avenue
                                                  New York, New York 10016
                                                  Tel: (212) 545-4600
                                                  Fax: (212) 686-0114
                                                  Email: melwani@whafh.com




                                                15
